LyoN, O. J.
Plaintiff claims that his horse was unused to the cars and unreliable, and that in the exercise of his best judgment he thought it safer to make the attempt to cross the railroad track in front of the train rather than to risk stopping before he reached the track. His counsel invoked in his behalf the rule that, in presence of imminent peril, accuracy of judgment or the choice of the very best means of escaping the peril is not required. The rule has no application to the facts of this case. Strictly obedient to the posted notice requiring him to walk his horse over the bridge, he deliberately allowed the animal to walk fifty-three feet after he saw the approaching train, and then, after sufficient time had elapsed to allow the train to cover half the distance between the point where it was when he first saw it and the crossing, with equal deliberation he commenced his race with the train, driving his horse as rapidly as he could until the engine struck his wagon. Whatever margin should be allowed plaintiff in the choice of means to keep himself, horse, and buggy out *176of the way of the train, he cannot, under the circumstances of the case, be justified or excused in his attempt to cross the track in .front of the train, especially after he deliberately threw away valuable time before speeding his horse, and when he is chargeable with knowledge that the train was so close to the crossing as to make the attempt extremely perilous. ITis duty was plain, and would have been at once comprehended by any person of ordinary nerve and discretion. It was to stop his horse, either on the bridge or after he passed it, until the train passed, or to have turned into a side road which intersected that on which he was traveling, and which ran nearly parallel with the track. If the. horse was easily frightened, plaintiff should have kept him as far from the train as possible, rather than to rush him upon the train as he did. At any rate, it was his duty to wait at some point for the approaching train to pass, and his failure to do so was negligence which caused or contributed directly to the collision. If authorities are required fro a proposition so well settled as this, they will be found cited in the brief of counsel for the defendant. The court should have nonsuited the plaintiff, or, failing to do so, should have directed a verdict for the defendant.
By the Court.— The judgment of the circuit court is re- ■ versed, and the cause will be remanded for a new trial.